DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-39 as originally filed on August 11, 2021, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for verifying state of an item during transit.

Step 2A – Prong 1
Independent Claims 1, 11, 21 and 31 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 1 reciting “obtaining, a first measurement, the apparatus housing the item during transit; transmitting, the first measurement and a first trust value corresponding to the first measurement; obtaining, user input related to a second measurement associated with the apparatus; transmitting, the second measurement and a second trust value corresponding to the second measurement, the second measurement being determined, at least in part, from the user input; determining that the apparatus has reached a destination; and verifying the state of the item during transit conforms to a set of predefined conditions based at least in part on the first measurement, the first trust value, the second measurement, and the second trust value” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor, first sensor, remote data store of claim 1; one or more sensors, first sensor, memory, processors, remote data store of claim 11; medium, processor, first sensor, remote data store of claim 21; first sensor, remote data store of claim 31) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-39 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processor, first sensor, remote data store of claim 1; one or more sensors, first sensor, memory, processors, remote data store of claim 11; medium, processor, first sensor, remote data store of claim 21; first sensor, remote data store of claim 31).  The processor, first sensor, remote data store of claim 1; one or more sensors, first sensor, memory, processors, remote data store of claim 11; medium, processor, first sensor, remote data store of claim 21; first sensor, remote data store of claim 31, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10, 12-20, 22-30 and 32-39 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor shown in claims 8, 18 and 28; first sensor shown in claims 4-5, 14, 24-25 and 33-34; remote data store shown in claims 8-9, 18-19, 28-29 and 37-38; one or more sensors shown in claims 5, 15, 25 and 34; medium shown in claims 22-30;  accelerometer, gyroscope, inertial measurement unit, humidity sensor, temperature sensor, light sensor, strain sensor shown in claims 5, 15, 25 and 34;  are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Novel/Non-Obvious Subject Matter
Claims 1-39 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-39 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Burch [20160239790], in view of Chait [20140222522], Iyer [20210312381].
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Burch teaches obtaining by apparatus (shipping container) from a first sensor of the apparatus a first measurement from apparatus housing the item during transit shown in ¶36 and Fig. 1 as scanning sensor node positioned within container and takes measurements as the container is being loaded.
Chait teaches in ¶85, ¶92, ¶118 and ¶120 shows measurements taken with corresponding coordination with machine learning
Chait also teaches determining container has reached destination, transmitting the measurements taken and verifying state of the item during transit to conform to predefined conditions.
Iyer shows measurement for temperature, pressure and humidity then measurements are compared for accuracy, but a value for the accuracy for the measured entity isn’t provided as required by claims.
The prior art fails to explicitly teach:
A measurement with a corresponding trust value for the taken measurement, Chait for example shows measurements taken and correlating the measurements to the predefined conditions for the threshold the measurements must maintain. But does not show or teach a trust/confidence value for the taken measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628